Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,659,955.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are broader than the features included in the claims of the ‘955 patent.  For example, claim 1 of the instant application recites the first four steps also found in claim 1 of the ‘955 patent, but does not include the last wherein clause relating to “in the case when more then one RPM is pending”, as found in claim 1 of the ‘955 patent.  Additionally, the dependent claims of these cases recite similar features.  Therefore, as the instant claims are a broader version of the patented claims these claim sets anticipate each other and are rejected under obviousness-type double patenting.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0329502 to Lee in view of U.S. Patent Pub. 2019/0140837 to Cheng.


transmitting, to a server, a first message including first information associated with an operation type requested by the terminal, the first information indicating a profile download; (see sections [0018] to [0020] and [0175], which teach “The eUICC transmits an activation request message/opening request message to MNO1” and see sections [0040] and [0110], which teach “The SMSR may perform a role of downloading safely the credential package generated by the SM-DP to the eSIM via SIM remote management technologies such as an OTA”); 
receiving, from the server, a second message based on the first information, the second message including first data for an operation of the profile download and a signature of the server for the first data (see Figs. 3-5 and sections [0019]-[0020], which teach that eUICC/Device transmits activation request to MNO and in response receiving operational profile from the MNO”, and see section [0116] which teaches “an activation request is transmitted using a provisioning profile or an operational active profile through a donor MNO OTA bearer, and the new MNO requests a path from the SM-SR in order to down toad a new profits through one of OTA and OH”, hence receive, from the server, a second response message including data associated with the profile based on the first operation type, as recited).

“transmitting, to the server, a third message including second information associated with an operation type requested by the terminal, the second information indicating a remote profile management (RPM); and 
receiving, from the server, a fourth message based on the second information, the fourth message including second data for an operation of the RPM and a signature of the server for the second data,
wherein the second data comprises an RPM package and the RPM package includes an RPM command”. 
In an analogous art, Cheng teaches a system which provides profiles to mobile devices.  Regarding these features of claim 1, see sections [0005] to [0015] of Cheng, which teach “the communications operator sends to a subscription manager data preparation (Subscription Manager-Data Preparation, SM-DP+ server, a first identity sent by a local profile assistant LPA, searching for, by the SM-DP+ server, a remote profile management command corresponding to the first identifier” and see section  [0018] which teaches “generating, by the SM-DP+ server, a first digital signature according to at least the first identifier and the remote profile management command, and sending at least the first digital signature and the remote profile management command to an embedded universal integrated circuit card eUICC”.
Therefore, as both Lee and Cheng teach sending profile information to mobile devices, and as Cheng also teaches sending RMP packages and commands, it would have been obvious to modify Lee with the teachings of Cheng, as  Cheng teaches reasons for transmitting these RPM packages/commands (such as based on location). 
. 


Claims 2, 7, 12 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Cheng as applied to claims 1, 6, 11 and 16 above, and further in view of U.S. Patent Pub. 2016/0165433 to Larignon.  

Regarding claims 2, 7, 12 and 17, which recite “wherein the first data comprises information indicating that the RPM package is pending, and wherein the second data further comprises information indicating that another RPM package is pending”, although Lee teaches of sending status messages between the eUICC and the server (see sections [0019] to [0020], [0098], [0108], [0118] and [0176], which presumably would relate to the status of the profile updates), Larignon is added. 
In an analogous art, Larignon teaches a mobile system which provides updates to profiles.  See section [0095], which teaches that the status of the profiles is included in the messages between the server and the mobile device.
Therefore, as both Lee and Cheng teach sending profile information to mobile devices with status messages, and as Larignon explicitly teaches sending the profile status update messages, it would have been obvious to modify Lee with the teachings of Larignon, as Larignon teaches reasons for transmitting these profile status messages, and as is conventionally done (as also taught in Lee). 
Claims 3-5, 8-10, 13-15 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee and Cheng as applied to claims 1, 6, 11 and 16 above, and further in view of U.S. Patent Pub. 2010/0291924 to Antrim.  

Regarding claims 3, 8, 13 and 18, which recite “wherein the RPM package includes a plurality of RPM commands including the RPM command based on a priority of the plurality of RPM commands, and wherein the method further comprises: receiving a user input for executing the plurality of RPM commands included in the RPM package, the user input being a combined input for the RPM package; and performing an operation based on the user input”, although sections [0128] to [0130] of Cheng teach receiving user input for a profile command, as a “priority” the commands is not explicitly taught, Antrim is added. 
In an analogous art, Antrim teaches a mobile system which downloads different PLMN profiles into the SIM.  See for example, section [0059], which teaches that the subscriber has a currently pending PLMN profile download and then subsequently requests another PLMN profile download, the previous download is not performed, which is therefore based on the new “prioritized command of the operator”.
Therefore, as Lee, Cheng and Antrim all teach downloading different user profiles etc., and as Antrim explicitly teaches having two pending downloads and prioritizing based on new operator input, it would have been obvious to modify the Lee/Cheng combination for reasons as in Antrim, which is that new user input gives priority over an older request.


Regarding claims 5, 10, 15 and 20, which recite “wherein, in case that more than one profile downloads are pending in the server, a priority of the more than one profile downloads is determined based on a request of an operator”, as described above, as Antrim teaches that pending profile commands are prioritized based on the most recent operator input, the combination of Lee and Cheng as modified by Antrim would teach this feature as the “priorities (in Antrim) are based on operator requests”, as recited. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646